Nov 29 2015 04:58dii                P0Q1
Nov 291505:35p                                                                                            p.1




                                       claRk a. tcheRnowrtz
                                                                                                     S          -"-H
                                             218 quinUn stceet box 441
                                               keRRViUe, texAs 78028                                 o          zo
                                                                                                                 o
                                                   [8305 925-3959
                                                                                                     CO
                                                                                                     o


             November 28"" 2015
             Sendee Bryan Marlon. Chief Jurtice                                                             —,"6

             Court of Appeals                                                                       cn      X r"!

             Fourth Court of Appeals Distria
             Cadena-Reeves Justice Center
            300 Doiorosa. Suite 3200
            San Antonio, Texas 78205-3937
            WWW.TXCOURTS.GOV/4THCOA.ASPX

            RE:     Notice to this Court to Appeal Cause no. 15542C Trial Court Kerr County
                    Court -Court of Appeals Number 04-15-00716-CV request for 'forma
                    paueus filing of Court of Appeals Case 04-1S-00716-CV


            DearChief Justice Sandee Bryan Marion.

            The Appellant, Clark A. Tchemcwitz hereby request for 'forma paueus fifing of Court of
            Appeals Case 04-15-00716-CV. I respectfully request that the court waive fees to file this
            appeal at this time because ofthe fact I am presently a Homeless Veteran with what Is a
            result of trial court action Cause no. 15542C. I understand this Court receives this Notice
            to the Court of my hardship to pay the fee and respectfully request the Court consider my
            situation as having the merit that it will seriously consider my hereby request for 'forma
            paueus filing'.

           The transcripts of this trial Cause no. I5542C are on aschedule that receipt of transcripts
            IS a 60 days process. Therefore I request that the appeal in case in the Court of Appeals
            Number 04-15-00716-CV befiled Friday, February 12"- 2016 with the Court.

           Thank you.

           Respectfully Submitted.                         ^



           Clark A. Tchernowitz, Appellant

           Cc:     Fulton Law Group. Valex Duke Amos, Attorney ofRecord